Affirmed and Memorandum Opinion filed April 27, 2006








Affirmed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00753-CR
____________
 
ARTIS CHARLES
HARRELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District
Court
Harris County, Texas
Trial Court Cause No.
982,557
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of aggravated robbery.  Appellant entered a plea of true to an
enhancement allegation and was sentenced by the jury to confinement for
ninety-nine years in the Institutional Division of the Texas Department of
Criminal Justice.   




In his sole issue on appeal, appellant claims the trial court
erred in overruling his motion to suppress. 
However, when the evidence was introduced at trial, as State=s Exhibits 6 and 7, defense counsel
stated, ANo objection, your Honor.@ 
Accordingly, any error in the admission of the evidence has been waived
despite the pretrial ruling.  See
Moody v. State, 827 S.W.2d 875, 889 (Tex. Crim. App. 1992);  Hardin v. State, 951 S.W.2d 208, 210
(Tex. App.CHouston [14th Dist.] 1997, no
pet.).  Appellant=s issue is overruled.
The judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).